Citation Nr: 1001914	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable evaluation for service-connected 
status post right distal osteotomy of second metacarpal.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the RO.  

In October 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge held at the RO.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

At the October 2009 Board hearing, the Veteran submitted an 
examination report from his private chiropractor along with 
updated lay statements from his mother and fiancée.  He also 
was prepared to support X-ray films for review.  The 
undersigned Veterans Law Judge advised the Veteran to submit 
his physician's interpretation in lieu of the actual films.  
The interpretations have subsequently been associated with 
the claims file.  

The Veteran was not represented at the time of the recent 
hearing.  However, he apparently has subsequently obtained 
representation in this matter.  

Pursuant to 38 C.F.R. § 20.1304(c) (2008), any additional 
pertinent evidence received by the Board that has not already 
been considered by the agency of original jurisdiction (AOJ) 
must be referred to the AOJ for initial review unless there 
has been a waiver of such referral by the claimant.  

In this case, while the Veteran was not represented at the 
recent hearing, he expressed his clear intent at the hearing 
that he did not want to waive RO review of this additional 
evidence.  As the Veteran appears now to be represented, the 
case should be reviewed by the identified service 
organization.  Thus, the case must be remanded to the RO to 
consider the new evidence and conduct any further development 
deemed appropriate.  

Accordingly, the case is REMANDED to the RO for the following 
action:

Following completion of any indicated 
development, the RO should take 
appropriate steps to review the recently 
submitted evidence and readjudicate the 
claim for increase in light of all of the 
evidence of record.  The RO in this 
regard should afford the Veteran's newly 
retained representative with an 
opportunity to review the case and 
provide argument in support of the claim.  
If any benefit sought on appeal remains 
denied following readjudication, the RO 
should furnish the Veteran and his new 
representative with an SSOC and extend to 
them a reasonable time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


